DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
1.  The examiner has applied a new prior art reference taken from the applicant’s most recently filed IDS and whose filing date pre-dates the applicant’s AIA  date by more than a year.   Thusly, the office action below can be made FINAL.

2.  This same IDS should be included with any response for co-pending application 16/485731.

3.  The examiner invites the applicant to amend the claims with the allowable subject matter so that an allowance can be issued.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 33-37, 43-46, 50-51 and 55-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Applicant’s Admitted Prior Art (AAPA) and further in view of Racz US 2011/0319115   .  
claim 33, AAPA teaches a method, performed by a source network node operative in a wireless communication network, of transferring service of a terminal to a target network node, wherein the source network node has a Quality of Experience (QoE) Measurement configured for the terminal by a first Measurement Initiating node (AAPA below teaches the network/RAN sending a QoE measurement request to the UE for it to begin to measure QoE in its network area), 
The current RAN-specific measurements are focused on radio related issues, and do not consider the end-user quality of the application being used.  Another purpose of the work item(s) is to use the Radio Resource Control (RRC) protocol to start the measurements and to transmit the result back from the terminal. The 35 resulting file should be possible to extract in RAN, as the possible improvements will be done in RAN and there might be different operators for RAN and other parts of the network. The measurements are initiated towards RAN by either a QoE Measurement request from the core network (CN) or from the network subset responsible for operations,1 WO 2018/150249 PCT/IB2017/058474administration and management (OAM). The QoE Measurement request contains an area where the terminal should perform the measurements, e.g., a list of cells, a routing area, or a public land mobile network (PLMN) area. A Radio Network Controller (RNC) then starts the measurements in the terminal by sending a so-called dash file to the terminal    (Background, pages 1-2) 
The purpose of the work item(s) is to start measurements in a terminal, such as a User Equipment (UE), to collect information about the quality of streaming services used in the terminal.   (Background, pages 1-2) 
Another purpose of the work item(s) is to use the Radio Resource Control (RRC) protocol to start the measurements and to transmit the result back from the terminal.  (Background, pages 1-2) 
Handoff is taught here > During relocation of servicing a terminal from a source network node to a target network node - e.g., UTRAN Serving Radio Network Subsystem (SRNS) Relocation, and in the future Inter-RAT Handover when UMTS, LTE and/or NR all support QoE - it is assumed that the QoE15 measurements should continue by the terminal.    (Background, pages 1-2) 
comprising: 

SENT TO SERVING NODE:  The QoE configuration is sent either from OAM to RAN, or from CN to RAN. The QoE dash configuration file, the IP address, and collecting area are sent to RAN - in particular, to the terminal's serving node    (Background, pages 1-2) 
SENT TO ANOTHER/TARGET NODE:  Further there is a need to feedback to the OAM or the node that initiated the QoE 20 measurement, e.g., Serving GRPS Support Node (SGSN) or the serving RNC, that the terminal with QoE measurement activated has been transferred to another serving node (e.g., new eNB or a serving node in a different RAN).   (The “another serving node” called the “new eNB” and/or “a serving node in a different RAN” is interpreted as the TARGET NODE).  (Background, pages 1-2) 
Also see:  In order to allow the QoE measurement to continue after relocation, relevant parameters must be transferred smoothly from the source network node to the target network node  (Background, pages 1-2) 
But is silent on
receiving from the target network node, feedback indicating whether the QoE Measurement will be continued or terminated; and 
notifying the first Measurement Initiating node whether the QoE Measurement will be continued by the terminal or terminated following the transfer of servicing the terminal from the source to the target network node.  
NOTE that the AAPA does consider that after relocation/handoff, relevant parameters (eg. QoE parameters) must be transferred from source to target node AND THEN allowing QoE management to be managed by the TARGET NODE – ie. to allow the Target to decide to continue with QoE measuring or not:
In order to allow the QoE measurement to continue after relocation, relevant parameters must be transferred smoothly from the source network node to the target network node, allowing25 the QoE measurement to be managed in the target network node.  (Background, pages 1-2) 



At least Racz (US 2011/0319115 – see IDS) teaches that the UE may be handed off to a Target eNB but that tracing may or may not continue as based on IF conditions are satisfied or not.  Hence, tracing, which is interpreted as part of the QoE data (ie. tracking the user’s location and reporting that location to either the User or Network, etc.) can be either continued or stopped, which reads on as to feedback to both UE and MME informing whether the QoE will continue or be terminated).  Similarly, one skilled sees that the tracing can dovetail with the AAPA since the AAPA and Racz both provide “feedback” with regard to the user’s experience, path/track taken, etc..  
[0039] 4. At UE mobility, the target eNB 22 receives the trace configuration at step 23, and at step 24 re-evaluates the eNB-specific part of the UE selection condition, received in the passed trace context. If the trace was already active in the source cell, and the conditions are still satisfied in the target cell, the trace is continued and no signaling needs to take place. If the trace was active in the source cell but the conditions are no longer satisfied in the target cell, the target eNB sends an RRC reconfiguration message 25 to the UE 13 deactivating the measurement reporting of the UE 13 and may inform the MME 11 about the unsuccessful UE selection in a Trace Cancel Notify message 26 (introduced above). In response to the indication, the MME may decide to deactivate the trace for the particular UE.
One skilled sees that the AAPA teachings of QoE can directly relate to the trace/path the user takes (as per Racz) since the signal quality may be strong (or weak) in certain locations which degrades the signal and thusly the user’s experience.  All that data can be used to correlate the user’s experience with staying in areas with good reception and avoiding areas with poor reception, etc..
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the AAPA, such that it receives from the target network node, feedback indicating whether the QoE Measurement will be continued or terminated AND notifying the first Measurement Initiating node whether the QoE Measurement will be continued by the terminal or terminated following the transfer of servicing the terminal from the source to the target network node, to provide the ability for the Target to inform the network that it can/cannot support UE QoE measurements (ie. they will continue or will be terminated).


As per claims 34 and 44, the combo teaches claim 33/43 wherein the transfer of service of the terminal from the source network node to the target network node is an inter-RAT handover wherein the target network node operates according to a different Radio Access Technology than the source network node (The AAPA teaches the other RAN can be “..a serving node in a different RAN..”, See Background pages 1-2, which is interpreted as an Inter-RAT handover since its not an INTRA-RAT handoff).  Note that Inter-RAT handoffs are well known in the art:
Maejima (US 2010/0081428 – See PTO 892), pertinent but not cited, teaches handoff from different RATS/Access Points and between different protocols and technologies (See Figure 3):
handover of a VoIP call from a WiFi network to a cellular network according to embodiments of the invention.
Even Soliman (US 2014/0146691 – See IDS), pertinent but not cited, teaches inter-RAT handoff among different RATS and technologies:
 [0006] In mobile communication networks, multiple co-located radio technologies and multiple co-located carriers will typically be deployed requiring efficient inter-radio technologies (inter-RAT) and inter-frequency handover mechanisms and radio resource management to retain better quality of service. Inter-RAT handover enables the mobility between E-UTRAN and other technologies such as WCDMA, GSM, and cdma2000.

As per claims 35 and 45, the combo teaches claim 33/43 wherein the transfer of service of the terminal from the source network node to the target network node is a Serving Radio Network Subsystem (SRNS) relocation.  At least Racz teaches a “handoff” which can be broadly interpreted as being a SRNS relocation.   

As per claims 36 and 46, the combo teaches claim 33/43 wherein the QoE Measurement parameters include one or more of a network address of a QoE Measurement reporting node, a timestamp, QoE Measurement collecting area, and an identifier of the terminal (The AAPA teaches collecting various data, to include collecting area, etc.):
The QoE Measurement request contains an area where the terminal should perform the measurements, e.g., a list of cells, a routing area, or a public land mobile network (PLMN) area. A Radio Network Controller (RNC) then starts the measurements in the terminal by sending a so-called dash file to the terminal. The dash file 5 contains configuration data for the terminal, e.g., duration of the QoE measurements and which data should be collected.  (Background pages 1-2)

As per claims 37, 51 and 56, the combo teaches claim 33/50 wherein sending QoE Measurement parameters related to the QoE Measurement from the source 
The QoE configuration is sent either from OAM to RAN, or from CN to RAN  (Background pages 1-2)       Examiner’s NOTE:	 CN is core network

As per claim 43, the examiner notes that the rejection of claim 33 puts forth the same limitations and is rejected by the AAPA and Racz does perform the method of  “receiving QoE Measurement parameters related to the QoE Measurement from the source network node”, “determining whether to continue the QoE Measurement after the transfer” and “sending to the source network node, feedback indicating whether the QoE Measurement will be continued or terminated” as are found in claim 33 (where these same limitations are found in claim 33).  

As per claim 50, the examiner notes that the rejection of claim 33 puts forth the same limitations and is rejected by the AAPA and Racz 



claim 55, the examiner notes that the rejection of claim 33 puts forth the same limitations and is rejected by the AAPA and Racz .



Allowable Subject Matter
Claims 38-42, 47-49, 52-54 and 57-58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims recite highly detailed concepts not found in at least the prior art of record, either alone or in combination.
Claim 38:  wherein routing the QoE Measurement parameters through a CN comprises sending the QoE Measurement parameters from the source network node to the CN in an Information Element (IE) in a RELOCATION REQUIRED message, and wherein the CN sends the QoE Measurement parameters from the CN to the target network node in a RELOCATION REQUEST message.  
Claim 39:  wherein receiving feedback indicating whether the QoE Measurement will be continued or terminated from the target network node comprises receiving feedback from the Core Network (CN) in a RELOCATION COMMAND message, wherein the target network node sent the feedback to the CN in a RELOCATION REQUEST ACKNOWLEDGE message.  
Claim 40:   wherein notifying the first Measurement Initiating node whether the QoE Measurement will be continued or terminated by the terminal following the transfer comprises sending the notification in an Information Element (IE) in an UPLINK INFORMATION EXCHANGE REQUEST message to the Core Network (CN).  
Claim 41:  wherein the target network node has a QoE Measurement configured by a second Measurement Initiating node different than the first Measurement Initiating node that configured the QoE Measurement in the source node, further comprising: receiving, from the target network node, QoE Measurement parameters relating to the QoE Measurement configured in the target network node.  
Claim 42:  further comprising: sending to the first Measurement Initiating node the QoE Measurement parameters received from the target network node.  
	Claim 47:  wherein receiving QoE Measurement parameters related to the QoE Measurement from the source network node comprises receiving the QoE Measurement parameters from a Core Network (CN) of the wireless communication network in an Information Element (IE) in a RELOCATION REQUEST message, and wherein the source network node sent the QoE Measurement parameters to the CN in a RELOCATION REQUIRED message.  
Claim 48:  wherein sending feedback indicating whether the QoE Measurement will be continued or terminated to the source network node comprises sending feedback to the Core Network (CN) in a RELOCATION REQUEST ACKNOWLEDGE message, which sends the feedback to the source network node in a RELOCATION COMMAND message.  
Claim 49:  wherein the target network node has a QoE Measurement configured by a second Measurement Initiating node different than the first Measurement Initiating node that configured the QoE Measurement in the source node, further comprising: sending to the source network node QoE Measurement parameters relating to the QoE Measurement configured in the target network node.  
Claim 52:  wherein the processing circuitry is adapted to route the QoE Measurement parameters through a CN by sending the QoE Measurement parameters from the source network node to the CN in an Information Element (IE) in a RELOCATION REQUIRED message, and wherein the CN sends the QoE 
Claim 53:  wherein the processing circuitry is adapted to receive feedback indicating whether the QoE Measurement will be continued or terminated from the target network node by receiving feedback from the Core Network (CN) in a RELOCATION COMMAND message, wherein the target network node sent the feedback to the CN in a RELOCATION REQUEST ACKNOWLEDGE message.  
Claim 54:  wherein the processing circuitry is adapted to notify the first Measurement Initiating node whether the QoE Measurement will be continued or terminated by the terminal following the transfer by sending the notification in an Information Element (IE) in an UPLINK INFORMATION EXCHANGE REQUEST message to the Core Network (CN).  
	Claim 57:  wherein the processing circuitry is adapted to receive the QoE Measurement parameters from the CN by receiving the QoE Measurement parameters in an Information Element (IE) in a RELOCATION REQUEST message; the QoE Measurement parameters having been sent by the source network node to the CN in a RELOCATION REQUIRED message.  
Claim 58:  wherein the processing circuitry is adapted to send feedback indicating whether the QoE Measurement will be continued or terminated to the source network node by sending feedback to the Core Network (CN) in a RELOCATION REQUEST ACKNOWLEDGE message, which sends the feedback to the source network node in a RELOCATION COMMAND message.   


Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 2-12-2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414